Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While the prior art of record discloses a filter having multiple layers of filtering materials (see for example, Chang (US 2003/0183233) which discloses a multi-layered filter having a layer 32 for absorption of larger grains of smoke or dust, a first and second active carbon fiber layer 34 and a non-woven filter cotton layer 36 to prevent irritation to one's throat or nose), the prior art of record does not disclose, teach or suggest the particular combination of filter pads together in the claimed manner. In particular, the prior art of record does not disclose, teach or suggest said one or more filter pads further comprising: a first filter pad to filter air borne particles before the air can be further filtered, in a range from 10 to 95 (PM10), said first filter pad made from sturdy cotton or other fabric materials having a filter quality wherein said first filter pad is the outermost filter pad and closest to said outer cartridge cap; a second filter pad absorbing smaller harmful and dangerous molecular particles from combustion gasses that are emitted from combustion of panel materials including fabric, metal, wiring and insulation, as well as combustion from articles contained in a luggage and passenger compartments, said second filter pad infused with activated carbon having the physical and chemical capacity to surround and hold these harmful and dangerous molecular particles; a third filter pad for the prevention of gasses generated during a fire, said third filter pad imbedded with a solution of a catalyst converting carbon monoxide to carbon dioxide and ferrous sulfate to remove any chlorine from the cabin air, which is often a byproduct of burning airline insulation; and a fourth filter pad, which is the innermost of the various filter pads lying against said base receiver, containing an infused desiccant to remove moisture entering said mask and to keep said first second and third filter pads dry when not in use, said fourth filter pad providing no filtration per se, but essential to enhance effectiveness of said second and third filter pads and the chemical and physical effectiveness of said filter pads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785